Citation Nr: 1122933	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Lyme disease, to include any residuals. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to Lyme disease. 

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to Lyme disease. 

4.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to Lyme disease. 

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to Lyme disease. 

6.  Entitlement to service connection for a cervical spine disability, to include as secondary to Lyme disease. 

7.  Entitlement to service connection for headaches, to include as secondary to Lyme disease. 

8.  Entitlement to service connection for a disability manifested by cognitive impairment, to include as secondary to Lyme disease. 

9.  Entitlement to service connection for a disability manifested by dizziness and poor balance, to include as secondary to Lyme disease. 

10.  Entitlement to service connection for tinnitus, to include as secondary to Lyme disease. 

11.  Entitlement to service connection for a hearing loss disability, to include as secondary to Lyme disease. 

12.  Entitlement to service connection for a heart disability, to include as secondary to Lyme disease. 

13.  Entitlement to service connection for splenomegaly, to include as secondary to Lyme disease. 

14.  Entitlement to service connection for diffuse myelitis, to include as secondary to Lyme disease. 

15.  Entitlement to service connection for an organic disease of the nervous system (to include chronic pain), to include as secondary to Lyme disease. 

16.  Entitlement to service connection for radial neuropathies of the feet and hands, to include as secondary to Lyme disease. 


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 6, 1981, to August 18, 1981, with additional service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims of entitlement to service connection for Lyme disease, a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a lumbar spine disability, and a cervical spine disability.  The Veteran perfected an appeal as to those issues.   

Pursuant to a motion by the Veteran's attorney for extension of time, the Board notified the Veteran in a March 2011 letter that an additional 90 day extension of time was being granted.  The Veteran was advised that he could submit evidence up until May 29, 2011.  In a March 2011 statement, the Veteran's attorney indicated that all evidence in their possession had been submitted and that the additional extension of time was no longer necessary, and requested that the Board proceed with review of the evidence.  Also, additional evidence has been submitted since the claims were last adjudicated in June 2010.  However, in a February 2011 statement, the Veteran's attorney indicated that it was waiving consideration of the additional evidence by the agency of original jurisdiction (AOJ).  Therefore, the case is properly developed for appellate review.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a March 2010 rating decision, the RO denied service connection for headaches, 
a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands, all of the claims to include as secondary to Lyme disease.  He was notified of the March 2010 rating decision in March 2010.  In a June 2010 statement, the Veteran expressly indicated that he was filing a notice of disagreement with the March 2010 rating decision and wished to appeal all of the issues.  As the Veteran's June 2010 notice of disagreement was received within one year of notification of the March 2010 rating decision, the Board finds that a timely notice of disagreement has been filed as to all of the service connection claims listed therein.  The RO has not issued the Veteran a statement of the case that addresses these issues, therefore a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As to the issue of service connection for Lyme disease, the Board notes that the record is clear that the Veteran was bitten by a tick, and diagnosed with and treated for Lyme disease in June 1984 while on duty with the National Guard.  

However, the current evidence of record is unclear whether he currently has Lyme disease and/or residuals thereof.  In this regard, there is conflicting evidence as to whether the Veteran currently has Lyme disease or residuals thereof.  Some of the evidence reflects that the Veteran has tested negatively for Lyme disease and/or any residuals thereof (private treatment records dated in June 2007, July 2007, August 2007 and VA examination reports dated in April 2009 and May 2009).  On the other hand, there is also evidence that he may still suffer from the disease and/or its residuals.  A February 2008 record noted that the Veteran had disseminated Lyme disease in 1984, which was untreated for two months and that his 10 days of treatment with doxycycline was probably not adequate for disseminated Lyme disease.  It was further noted that the Veteran had become increasingly disabled and treatment with intravenous ceftriaxone was discussed.  It was acknowledge that although there was no direct evidence of central nervous Lyme disease, it was still possible that he had such disease even with a negative spinal fluid, negative current serology, and negative Magnetic Resonance Imagining as none of them are 100 percent sensitive for Lyme encephalopathy of which there are a percentage of patients who do not improve with intravenous antibiotics.  Subsequent records dated in March 2008 show that he was treated with ceftriaxone due to the diagnosis of Lyme disease.  

Because the record is unclear whether the Veteran still has Lyme disease or any residual thereof, on remand he must be afforded another examination to reconcile the conflicting evidence and determine the nature and etiology of his current condition. 

The Veteran contends that he has a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a lumbar spine disability, and a cervical spine disability, all to include secondary to his Lyme disease.  These claims are inextricably intertwined with the Veteran's pending claim for service connection for Lyme disease as the resolution of that claim might have bearing upon the claims claimed as secondary to Lyme disease.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case pertaining to the issues of service connection for headaches, a disability manifested by cognitive impairment, a disability manifested by dizziness and poor balance, tinnitus, a hearing loss disability, a heart disability, splenomegaly, diffuse myelitis, organic disease of the nervous system (to include chronic pain), and radial neuropathies of the feet and hands, all to include as secondary to Lyme disease.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board of these issues is desired.

2. Schedule the Veteran for an examination with an appropriate specialist to ascertain the nature and etiology of any Lyme disease, to include any residuals thereof.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination and the examination report must reflect that such a review was completed.  This remand provides some of the factual background that the examiner must consider; however, the examiner must review the claims file in its entirety.  

Any testing deemed necessary should be conducted to determine whether the Veteran has, or has had, Lyme disease and/or residuals thereof at any time since he filed his claim in September 2007.  

Based on a review of the entire claims folder and the results of the examination, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has, or has had, Lyme disease at any time since he filed his claim in September 2007.  

If so, the examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Lyme disease identified is related to the June 1984 diagnosis of Lyme disease.

The examiner should specifically indicate whether the Veteran currently has disability of the knees, shoulders, lumbar spine, and/or cervical spine as well as disability manifested by memory loss.  If so, the examiner should state whether it is at least as likely as not that any of these identified disabilities is etiologically related to Lyme disease.   

A rationale should be provided for any opinion or conclusion expressed and the examiner must address any contradictory evidence of record.  

If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed (including any additional development/examination for the claims of service connection for a bilateral knee disability, a bilateral shoulder disability, a disability manifested by memory loss, a lumbar spine disability, and a cervical spine disability based upon the outcome of the examination for Lyme disease), readjudicate the Veteran's claims on appeal.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



